DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 03/25/2022 is acknowledged.
Claims 4-5, 12-13, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11, 14-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 17, the phrase “a second position in which the rail is closer to the second side of the base than when the rail is in the second position” compares two configurations with the same second position, creating confusion as to what the applicant is claiming.  The claims will be interpreted based on the specification, which states “In order to adjust the position of the rail 118 relative to the base 100 (and, thus, the cargo bay), the support arms 120 may pivot about the pivot point 126, thus moving the cradle 106 (and the rail 118) between a first position (shown in FIG. 3B) and a second position in which the cradle 106 is closer to the second side 104 than in the first position (as shown in FIG. 3A)”.
Regarding claims 3, 6, 14, 19, the phrase “such that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-11, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjamin (US 5,310,297).
In re. claim 1, Benjamin teaches a system for repositioning rails in a cargo bay of an aircraft, the system comprising: a base (10) configured to be coupled to a structure in the cargo bay (fig. 1) and having a first side (at surface (25)) and a second side (at plunger (29)) (fig. 3); and a cradle (23) for receiving a rail (22) (fig. 7) for restricting movement of a unit load device in at least one direction (fig. 7), the cradle configured to position the rail between a first position (fig. 3) and a second position (fig. 7) in which the rail is closer to the second side (29) of the base than when the rail is in the first position (figs. 3 and 7).
In re. claim 11, Benjamin teaches a system for repositioning rails in a cargo bay of an aircraft (fig. 1), the system comprising: a base (10) configured to be coupled to a structure in the cargo bay (fig. 1) and having a first side (at surface (25)) and a second side (at plunger (29)) (fig. 3); a roller coupled to the base and configured to facilitate movement of a unit load device across the cargo bay (roller of cargo floor (15)) (fig. 1) (col. 5, ln. 57-62)); and a cradle (23) for receiving a rail for restricting movement of the ULD in at least one direction (fig. 7), the cradle configured to position the rail between a first position (fig. 3) and a second position (fig. 7) in which the rail is closer to the second side of the base than when the rail is in the first position (figs. 3 and 7).
In re. claim 17, Benjamin teaches a system for repositioning rails in a cargo bay of an aircraft (fig. 1), the system comprising: a base (10) configured to be coupled to a structure in the cargo bay (fig. 1) and having a first side (at surface (25)) and a second side (at plunger (29)) (fig. 3); and a cradle (23) for receiving a rail (22) (fig. 7) for restricting movement of a unit load device in at least one direction (fig. 7), the cradle having a first wing (right cavity) extending away from the base (fig. 7) and a second wing (left cavity) extending away from the base and located closer to the second side (29) of the base than the first wing (fig. 7), and the cradle being configured to move the rail between a first position (fig. 3) and a second position (fig. 7) in which the rail is closer to the second side (29) of the base than when the rail is in the first position (figs. 3 and 7).
In re. claim 2, Benjamin teaches the system of claim 1, wherein the cradle (23) includes a first wing (right cavity) extending away from the base (fig. 7) and a second wing (left cavity) extending away from the base and located closer to the second side (29) of the base than the first wing (fig. 7).
In re. claim 3, Benjamin teaches the system of claim 2, wherein the first wing and the second wing each define a fastener aperture (cavities) such that the rail is configured to be retained in place relative to the cradle by extending a fastener (38) through the fastener aperture of the first wing and the second wing and through the rail (as intended use fails to further define the wings).
In re. claims 6, 14 and 19, Benjamin teaches at least one support arm (13) coupled to the cradle (23) and pivotably coupled to a pivot point on the base (col. 5, ln. 53-54), such that the cradle is configured to move between the first position and the second position by pivoting the at least one support arm about the pivot point on the base (figs. 3 and 7).
In re. claims 8, 16, and 20, Benjamin teaches the at least one support arm is pivotably coupled to the cradle to facilitate alignment of the cradle relative to the base in both of the first position and the second position (figs. 3 and 7).
In re. claim 9, Benjamin teaches the system of claim 1, further comprising a locking mechanism (14) (figs. 4-6) configured to lock the cradle in at least one of the first position or the second position (col. 7, ln. 23-35).
In re. claim 10, Benjamin teaches the system of claim 1, further comprising a roller coupled to the base and configured to facilitate movement of the ULD across the cargo bay (roller of cargo floor (15)) (fig. 1) (col. 5, ln. 57-62)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin as applied to claims 6 and 14 respectively above, and further in view of Hilde (US 5,692,862).
In re. claims 7 and 15, Benjamin fails to disclose the at least one support arm includes two support arms each coupled to the pivot point on the base via a pin.
Hilde teaches at least one support arm (21) includes two support arms (41, 42) each coupled to the pivot point on the base (11a) via a pin (25) (figs. 1-2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Benjamin to incorporate the teachings of Hilde to have the at least one support arm include two support arms each coupled to the pivot point on the base via a pin, for the purpose of reducing the material used for the support arm, thus reducing weight and cost associated with the support arm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647